20-01187-jlg Doc 1-71 Filed 06/20/20
       Case 1:19-cv-09319-AKH         Entered
                                Document      06/20/20
                                         19 Filed      20:19:48
                                                   11/25/19  Page Doc
                                                                  1 of 119 Notice
                           of Appearance Pg 1 of 1



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
In the Matter of the Application of Orly Genger, as     DOCKET NO. 19-cv-9319
to Remove Dalia Genger as Trustee of The
Orly Genger 1993 Trust Established on Dec. 13,
1993 by Arie Genger, grantor.____________________
Orly Genger, beneficiary of The Orly Genger 1993 Trust, N.Y. County Surrogate Court
                                                        Index No. 2008-0017
                               Petitioner,
               v.

Dalia Genger, as trustee of The Orly Genger 1993            NOTICE OF APPEARANCE
Trust, and The Sagi Genger 1993 Trust,

                        Respondents.
______________________________________________

       Please take notice of our appearance in the above-captioned matter on behalf of

Respondent, Dalia Genger.

       I certify that I am admitted to practice before the Courts of New York State, and the United

States District Court, Southern District of New York and am in good standing.


Dated: November 21, 2019
       New City, New York

                                             The Bachman Law Firm PLLC

                                             _________/s/_______________
                                             Judith Bachman, Esq.

                                             Attorneys for Respondent
                                             Dalia Genger

                                             365 S. Main Street, 2nd Floor
                                             New City, New York 10956
                                             845-639-3210
                                             jlbesq_99@yahoo.com




                                                                                                      1
